 
EXHIBIT 10.1
 
COALOGIX INC.
 
COMMON STOCK PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

           
Page
         
1.
 
PURCHASE AND SALE OF COMMON STOCK 
 
1
   
1.1.
 
Sale and Issuance of Common Stock
 
1
   
1.2.
 
Closing; Delivery
 
1
   
1.3.
 
Defined Terms Used in this Agreement
 
2
2.
  REPRESENTATIONS AND WARRANTIES OF THE COMPANY   3    
2.1.
 
Organization, Good Standing, Corporate Power and Qualification
 
3
   
2.2.
 
Capitalization
 
4
   
2.3.
 
Subsidiaries and Affiliates
 
5
   
2.4.
 
Authorization
 
5
   
2.5.
 
Valid Issuance of Shares
 
5
   
2.6.
 
Governmental Consents and Filings
 
5
   
2.7.
 
Litigation
 
5
   
2.8.
 
Compliance with Other Instruments
 
5
   
2.9.
 
Rights of Registration and Voting Rights
 
6
   
2.10.
 
No Company Operations or Material Liabilities
 
6
   
2.11.
 
Changes
 
6
   
2.12.
 
Corporate Documents
 
7
   
2.13.
 
Offering
 
7
   
2.14.
 
Preemptive Rights
 
7
   
2.15.
 
Consents
 
7
   
2.16.
 
Employment and Non-Competition Agreements
 
7
   
2.17.
 
Qualified Business Stock
 
8
3.
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 
  8    
3.1.
 
Authorization
 
8
   
3.2.
 
Compliance with Other Instruments
 
8
   
3.3.
 
Purchase Entirely for Own Account
 
8
   
3.4.
 
Disclosure of Information
 
8
   
3.5.
 
Restricted Securities
 
9
   
3.6.
 
No Public Market
 
9
   
3.7.
 
Suitability of Investment
 
9

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

           
Page
                 
3.8.
 
Legends
 
9
   
3.9.
 
Accredited Investor
 
10
   
3.10.
 
Foreign Investors
 
10
   
3.11.
 
Residence
 
10
4.
 
CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING
  10    
4.1.
 
Qualifications
 
10
   
4.2.
 
Representations and Warranties of Company
 
10
   
4.3.
 
Opinion of Company Counsel
 
10
   
4.4.
 
Covenants of the Company
 
10
   
4.5.
 
Secretary’s Certificate
 
10
5.
 
CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING
  11    
5.1.
 
Qualifications
 
11
   
5.2.
 
Representations and Warranties of the Purchasers
 
11
6.
 
COVENANTS OF THE COMPANY
  11    
6.1.
 
Proceedings and Documents
 
11
   
6.2.
 
Securities Laws Compliance
 
11
   
6.3.
 
Use of Proceeds
 
12
   
6.4.
 
Pre-Closing Access and Information
 
13
   
6.5.
 
Conduct of the Company's Business.
 
13
   
6.6.
 
Notices to Purchasers
 
14
   
6.7.
 
Exclusivity
 
14
7.
 
SURVIVAL PERIOD; INDEMNIFICATION
  14    
7.1.
 
Survival of Representations, Warranties and Covenants
 
14
   
7.2.
 
Indemnification
 
15
   
7.3.
 
Limitations on Indemnification
 
15
8.
 
MISCELLANEOUS 
  15    
8.1.
 
Transfer; Successors and Assigns
 
15
   
8.2.
 
Governing Law
 
15
   
8.3.
 
Counterparts
 
15
   
8.4.
 
Titles and Subtitles
 
16

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

           
Page
                  
8.5.
 
Notices
 
16
   
8.6.
 
No Finder’s Fees
 
17
   
8.7.
 
Fees and Expenses
 
17
   
8.8.
 
Default in Funding Commitment
 
17
   
8.9.
 
Board of Directors
 
19
   
8.10.
 
Management Option Pool
 
19
   
8.11.
 
Stockholders’ Agreement
 
20
   
8.12
 
Amendments and Waivers
 
20
   
8.13.
 
Severability
 
20
   
8.14.
 
Delays or Omissions
 
20
   
8.15.
 
Entire Agreement
 
21
   
8.16.
 
Publicity
 
21
   
8.17.
 
Right to Conduct Activities
 
21
   
8.18.
 
Termination
 
22

 
Exhibit A         Schedule of Purchasers
Exhibit B         Disclosure Schedule
Exhibit C         Form of Legal Opinion of Company Counsel
Exhibit D         New Options
 
-iii-

--------------------------------------------------------------------------------


 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (the “Agreement”) is made as of April 8,
2009 by and among CoaLogix Inc., a Delaware corporation (the “Company”), Acorn
Energy, Inc., a Delaware corporation (“Acorn”), EnerTech Capital Partners III
L.P., a Delaware limited partnership (“EnerTech”) and the persons who are
designated as “Management Stockholders” on the signature pages to this Agreement
(collectively, “Management Stockholders” and individually “Management
Stockholder”).
 
RECITALS
 
A.           The Company, Acorn and EnerTech previously entered into that
certain Common Stock Purchase Agreement dated as of February 29, 2008 pursuant
to which EnerTech purchased 15,441 shares of the Company’s Common Stock, $0.001
par value per share (the “Common Stock”) at a price of $126.1566 per share, and
that certain Common Stock Purchase Agreement dated as of May 13, 2008 pursuant
to which Acorn purchased 12,464 shares of Common Stock and EnerTech purchased
2,200 shares of Common Stock at a price of $126.1566 per share.
 
B.           Acorn presently owns 85% of the issued and outstanding shares of
Common Stock, and EnerTech presently owns 15% of the issued and outstanding
shares of Common Stock.
 
C.           Acorn and EnerTech desire to purchase additional shares of Common
Stock, and the Company desires to issue additional shares of Common Stock to
Acorn and EnerTech on the terms as set forth herein below.  The Management
Stockholders desire to purchase shares of Common Stock, and the Company desires
to issue shares of Common Stock to the Management Stockholders on the terms as
set forth herein below.
 
The parties hereby agree as follows:
 
1.           Purchase and Sale of Common Stock.
 
1.1.          Sale and Issuance of Common Stock.  Subject to the terms and
conditions of this Agreement, Acorn, EnerTech and the Management Stockholders
(hereinafter collectively referred to as the “Purchasers” or individually as a
“Purchaser”) agree to purchase at the Closing and the Company agrees to sell and
issue to Acorn, EnerTech and the Management Stockholders at each Closing (as
hereinafter defined) that number of shares of the Company’s Common Stock set
forth opposite Acorn’s, EnerTech’s and the Management Stockholders’ names on
Exhibit A, pro rated for each Installment (as hereinafter defined) related to
such Closing, at a purchase price of $7.20 per share, payable as set forth in
Section 1.2(b) (the “Purchase Price”).  The shares of Common Stock issued to the
Purchasers pursuant to this Agreement shall be referred to in this Agreement as
the “Shares.”
 
1.2.          Closing; Delivery.
 
(a)           The closing of each purchase and sale of the Shares shall take
place at 10:00 a.m., on the date on the business day on which the last of the
conditions set forth in Sections 4 and 5 of this Agreement that are capable of
being satisfied before each Closing are fulfilled or waived in accordance with
this Agreement, at the offices of the Company, 11701 Mt. Holly Road, Charlotte,
NC 28214 or at such other time and place as the Company, Acorn and EnerTech
mutually agree upon, orally or in writing (which time and place are each
designated as a “Closing”).
 

--------------------------------------------------------------------------------


 
(b)           At each Closing, the Purchase Price will be funded by the
Purchasers in installments (individually, an “Installment” and collectively, the
“Installments”) in accordance with the schedule of Use of Proceeds as set forth
in Section 6.3 and the terms of such Section.  The Purchasers covenant and agree
that at each Closing they will fund and pay to the Company each Installment
described in Section 6.3 within three business days of receiving from the
Company a written request for funding (the “Funding Notice”) which satisfies the
requirements for the applicable Installments set forth in Section 6.3.  In
connection with the Purchasers’ payment of any Installment, the Company shall
promptly deliver to each of the Purchasers a certificate representing the Shares
being purchased by each of the Purchasers at a particular Closing against
payment of the respective Installment therefor by wire transfer to a bank
account designated by the Company.
 
1.3.          Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
 
“Affiliate” means with respect to any person or entity (a “Person”) any Person
which, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any partner, officer,
director, or member of such Person and any venture capital fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or shares the same management company with such Person.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Intellectual Property” means all trademarks, service marks, tradenames,
copyrights, trade secrets, licenses, information and proprietary rights and
processes and all patents and patent rights owned or possessed by the Company.
 
“EES Suit” shall have the meaning given to it in Section 6.3.
 
“Evonik Suit” shall have the meaning given to it in Section 6.3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Funding Notice” shall have the meaning given to it in Section 1.2(b).
 
 “Key Employee” means any executive-level employee (including Vice President
level positions) as well as any employee who either alone or in concert with
others develops, invents, programs or designs any Company Intellectual Property.
 
2

--------------------------------------------------------------------------------


 
“Management Stockholders” has the meaning assigned to it in the opening
paragraph of the Agreement.
 
 “Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company or any of the
SCR-Tech Entities.
 
“Original Purchasers” means Acorn and EnerTech.
 
 “Purchasers” has the meaning assigned to it in Section 1.1.
 
“SCR-Tech Entities” means CoaLogix Tech inc. (formerly known as CESI-TECH
Technologies, Inc.), CoaLogix Solutions Inc. (formerly known as CESI-SCR, Inc.),
SCR-Tech LLC and MetalliFix LLC.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” has the meaning assigned to it in Section 1.1.
 
“Stockholders’ Agreement” means that certain agreement by and among the Company
and the Original Purchasers, dated as of February 29, 2008 and as amended and
restated effective the date hereof.
 
“Transaction Agreements” means this Agreement, the Funding Notices and any other
agreements, instruments or documents entered into in connection with this
Agreement.
 
“Use of Proceeds”  means the amounts and uses of the Installments as set forth
in the table  in Section 6.3.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers that, except as set forth on the
Disclosure Schedule attached to this Agreement which exceptions shall be deemed
to be part of the representations and warranties made hereunder, the following
representations are true and complete as of the date hereof and will be true and
correct as of the date of each Closing following any Funding Notice, except as
otherwise indicated. The Disclosure Schedule shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Section 2, and the disclosures in any section or subsection of the
Disclosure Schedule shall qualify other sections and subsections in this Section
2 only to the extent it is readily apparent from a reading of the disclosure
that such disclosure is applicable to such other sections and subsections.
 
For purposes of these representations and warranties, the phrase “to the
Company’s knowledge” shall mean the knowledge after reasonable investigation of
the Key Employees of the Company.
 
2.1.           Organization, Good Standing, Corporate Power and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.
 
3

--------------------------------------------------------------------------------


 
2.2.          Capitalization.  The authorized capital of the Company consists,
immediately prior to the Closing (unless otherwise noted), of:
 
(a)           5,300,000 shares of Common Stock, 2,940,125 shares of which are
issued and outstanding immediately prior to the Closing.  All of the outstanding
shares of Common Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.  The Company holds no treasury stock.
 
(b)           Section 2.2(c) of the Disclosure Schedule sets forth the options
that the Company is committed to granting following the Closing.
 
(c)           Section 2.2(c) of the Disclosure Schedule sets forth the
capitalization of the Company immediately following the Closing relating to the
initial Installment including the number of shares of the following: (i) issued
and outstanding Common Stock; (ii) the name of each holder of options for Common
Stock, together with the number of shares for which such options are exercisable
with respect to each holder, the applicable vesting schedule, if any, and the
applicable exercise price; (iii) stock options not yet issued but reserved for
issuance; and (iv) warrants or stock purchase rights, if any.  Except for (A)
the rights provided in Sections 4 and 5 of the Stockholders’ Agreement, and (B)
the securities and rights described in Section 2.2(b) of this Agreement and
Section 2.2(c) of the Disclosure Schedule, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company, or sell to the Company, any shares of Common Stock, or
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue Common Stock or any securities convertible into or
exchangeable for shares of Common Stock.  Except as set forth on Section 2.2(c)
of the Disclosure Schedule, no current or former shareholder of the Company's
capital stock has, or with the giving of notice or any other actions may have,
any appraisal rights or the right to obtain payment of the fair value of that
shareholder's shares of Common Stock.  Except for as provided in the
Stockholders’ Agreement, no shareholder of the Company or other person has any
right to designate members to serve on the Company's board of directors or any
committee thereof.
 
(d)           Except as set forth on Section 2.2(d) of the Disclosure Schedule,
all outstanding shares of the Company’s Common Stock and all shares of the
Company’s Common Stock underlying outstanding options are subject to a right of
first refusal in favor of the Company upon any proposed transfer (other than
transfers for estate planning purposes).  Except as set forth on Section 2.2(d)
of the Disclosure Schedule, none of the Company’s stock purchase agreements or
stock option documents contains a provision for acceleration of vesting (or
lapse of a repurchase right) upon the occurrence of any event or combination of
events. Except as set forth on Section 2.2(d) of the Disclosure Schedule, the
Company has never adjusted or amended the exercise price of any stock options
previously awarded, whether through amendment, cancellation, replacement grant,
repricing, or any other means.
 
4

--------------------------------------------------------------------------------


 
2.3.           Subsidiaries and Affiliates.  Except as set forth on Section 2.3
of the Disclosure Schedule, the Company does not own, directly or indirectly,
any capital stock or other equity securities of any corporation or have any
direct or indirect equity ownership in any business.
 
2.4.           Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Agreements, and to issue the Shares at each
Closing, has been taken or, in the case of the stockholders, will be taken prior
to each Closing.  Subject to the terms of Sections 1.2(b) and 6.3, all action on
the part of the officers of the Company necessary for the execution and delivery
of the Transaction Agreements, the performance of all obligations of the Company
under the Transaction Agreements to be performed as of each Closing, and the
issuance and delivery of the Shares has been taken or will be taken prior to
each Closing.  The Transaction Agreements, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Stockholders’ Agreement may be limited by applicable federal or
state securities laws.
 
2.5.           Valid Issuance of Shares.  The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement, the Stockholders’ Agreement, applicable state and federal securities
laws and liens or encumbrances created by or imposed by the
Purchasers.  Assuming the accuracy of the representations of the Purchasers in
Section 3 of this Agreement, the Shares will be issued in compliance with all
applicable federal and state securities laws.
 
2.6.           Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except
for  filings, if any, pursuant to Regulation D of the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.
 
2.7.           Litigation.  There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or, to the Company’s
knowledge, currently threatened that questions the validity of the Transaction
Agreements or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Agreements.
 
2.8.           Compliance with Other Instruments.  The execution, delivery and
performance of the Transaction Agreements and the consummation of the
transactions contemplated by the Transaction Agreements will not result in any
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (i) a default under any instrument, judgment,
order, writ, decree, contract or agreement to which the Company is a party or by
which it is bound or (ii) an event which results in the creation of any lien,
charge or encumbrance upon any property or assets of the Company or the
suspension, revocation, forfeiture, or nonrenewal of any permit or license
applicable to the Company.
 
5

--------------------------------------------------------------------------------


 
2.9.          Rights of Registration and Voting Rights.  Except as provided in
the Stockholders’ Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities.  Except as contemplated in the Stockholders’ Agreement, no
stockholder of the Company has entered into any agreements with respect to the
voting of capital shares of the Company.
 
2.10.        No Company Operations or Material Liabilities.  The Company is a
holding company without operations other than the ownership of stock of its
subsidiaries.  The Company, excluding its subsidiaries, has no material
liabilities or obligations, contingent or otherwise, other than liabilities (i)
under that certain Stock Purchase Agreement, dated November 7, 2007, by and
among the Company, Acorn, Catalytica Energy Systems, Inc. and with respect to
Article 11 thereof only, Renegy Holdings, Inc., (ii) under this Agreement and
the Common Stock Purchase Agreements by and among the parties hereto dated
February 29, 2008 and May 13, 2008, or (iii) as set forth on Section 2.10 of the
Disclosure Schedule.
 
2.11.        Changes.  To the Company’s knowledge, since May 13, 2008, there has
not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the SCR-Tech Entities, except changes in the ordinary
course of business that have not caused, in the aggregate, a Material Adverse
Effect on the SCR-Tech Entities;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect on the SCR-Tech Entities;
 
(c)           any waiver or compromise by the Company of a valuable right or of
a material debt owed to any of the SCR-Tech Entities;
 
(d)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Material
Adverse Effect on the SCR-Tech Entities;
 
(e)           any material change to a material contract or agreement by which
CoaLogix or the SCR-Tech Entities or any of their assets is bound or subject,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Effect on the SCR-Tech entities;
 
(f)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of the material properties or assets
of the SCR-Tech Entities, except (i) liens for taxes not yet due or payable and
liens that arise in the ordinary course of business and do not materially impair
the Company’s or the SCR-Tech Entities’ ownership or use of such property or
assets or (ii) as set forth on Section 2.11(f) of the Disclosure Schedule;
 
6

--------------------------------------------------------------------------------


 
(g)           any sale, assignment or transfer of any Company Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect to the SCR-Tech Entities;
 
(h)           receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of any of the SCR-Tech Entities; or
 
(i)           except as set forth on Section 2.11(i) of the Disclosure Schedule,
any other event or condition of any character, other than events affecting the
economy or the Company’s industry generally, that could reasonably be expected
to result in a Material Adverse Effect to the SCR-Tech Entities.
 
To the Company’s knowledge, since May 13, 2008 (x) the SCR-Tech Entities have
carried on and operated their business in the ordinary course of business and
(y) the SCR-Tech Entities have not suffered a Material Adverse Effect.
 
2.12.       Corporate Documents.  The Certificate of Incorporation, amendments
thereto, and Bylaws of the Company are in the form provided to the
Purchasers.  The copy of the minute books of the Company provided to the
Purchasers contains minutes of all meetings of directors and stockholders and
all actions by written consent without a meeting by the directors and
stockholders since May 13, 2008 and accurately reflects in all material respects
all actions by the directors (and any committee of directors) and stockholders
with respect to all transactions referred to in such minutes.
 
2.13.       Offering.  Subject in part to the truth and accuracy of the
Purchasers’ representations set forth in Article III of this Agreement, the
offer, sale and issuance of the Shares as contemplated by this Agreement are
exempt from the registration requirements of the Securities Act of 1933, as
amended, and neither the Company nor any authorized agent acting on its behalf
will take any action hereafter that would cause the loss of such exemption.
 
2.14.       Preemptive Rights.  The Company has fully satisfied (including with
respect to rights of timely notification) or obtained enforceable waivers in
respect of any preemptive or similar rights directly or indirectly affecting any
of its securities.
 
2.15.       Consents.  All consents, approvals, releases, filings, terminations
and waivers by third parties necessary to complete the transactions contemplated
hereby that are set forth in Section 2.15 of the Disclosure Schedule have been
obtained and delivered to the Purchasers and such consents, approvals, releases,
filings, terminations and waivers have not expired or been withdrawn.
 
2.16.       Employment and Non-Competition Agreements.  William McMahon, Michael
Mattes, Frank Wenz, Michael Cooper, Eric Dana and Joe Cogdell are bound by and
have executed employment agreements with the Company and the SCR-Tech Entities,
as applicable as well as joinder agreements to become parties to the
Stockholders’ Agreement.  All other employees of the SCR-Tech Entities have
entered into non-competition agreements with applicable SCR-Tech Entities.
 
7

--------------------------------------------------------------------------------


 
2.17.       Qualified Business Stock.  The Shares when issued in accordance with
the terms and conditions hereof, will be “Qualified Business Stock” as defined
in Section 1202(c) of the Code for qualifying holders.
 
3.           Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants, individually and not jointly, to the
Company that with respect to only itself:
 
3.1.         Authorization.  The Purchaser has full power, authority and
capacity to enter into the Transaction Agreements.  The Transaction Agreements
to which the Purchaser is a party, when executed and delivered by the Purchaser,
will constitute valid and legally binding obligations of the Purchaser,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Stockholders’ Agreement
may be limited by applicable federal or state securities laws.
 
3.2.         Compliance with Other Instruments.  The execution and delivery of
this Agreement by the Purchaser, and the performance by the Purchaser of its
obligations hereunder, will not conflict, or result in any violation of, or
default under, any provision of any charter, bylaws, trust agreement,
partnership agreement or other governing instrument applicable to the Purchaser,
or any agreement or other instrument to which the Purchaser is a party or by
which the Purchaser or any of the Purchaser’s properties are bound, or any
permit, franchise, judgment, decree, order, rule or regulation applicable to the
Purchaser or the Purchaser’s business or properties.
 
3.3.         Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.
 
3.4.         Disclosure of Information.  The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management. Except
as set forth in the Transaction Agreements, no representations or warranties,
whether written or oral, have been made to the Purchaser by the Company or any
officer, employee, affiliate or agent of the Company.  The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchaser to rely thereon.
 
8

--------------------------------------------------------------------------------


 
3.5.         Restricted Securities.  The Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed
herein.  The Purchaser understands that the Shares are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Purchaser must hold the Shares indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale except as set forth in
the Stockholders’ Agreement.  The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
3.6.         No Public Market.  The Purchaser understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.
 
3.7.         Suitability of Investment.  The Purchaser has such knowledge and
experience in financial, business and tax matters that the Purchaser is capable
of evaluating the merits and risks relating to the Purchaser’s investment in the
Shares and making an investment decision with respect to the Company.  The
Purchaser acknowledges that it has had the opportunity to review this Agreement
and the transactions contemplated by this Agreement with its own legal
counsel.  The Purchaser is not relying on any statements or representations of
the Company or any of its agents for legal advice with respect to this
investment or the transactions contemplated by this Agreement other than as set
forth in the Transaction Agreements.
 
3.8.         Legends.  The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:
 
(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
ACT, UNLESS SUCH TRANSFER SHALL (I) CONSTITUTE A ROUTINE SALE UNDER RULE 144 OF
THE ACT OR (II) BE OF SHARES THAT ARE ELIGIBLE FOR RESALE UNDER RULE 144(B)(1)
OF THE ACT.”
 
9

--------------------------------------------------------------------------------


 
(b)           Any legend set forth in, or required by, the other Transaction
Agreements.
 
(c)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.
 
3.9.          Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.10.        Foreign Investors.  If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares.  Such Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares, will not violate any
applicable securities or other laws of the Purchaser’s jurisdiction.
 
3.11.        Residence.  The office or offices of the Purchaser in which its
principal place of business is located is the address or addresses of the
Purchaser set forth on Exhibit A.
 
4.           Conditions to the Purchasers’ Obligations at Closing and
Funding.  Except as otherwise indicated, the obligations of the Purchasers to
purchase Shares at each Closing and fund each Installment in accordance with the
terms of Section 1.2(b) are subject to the fulfillment, on or before each
Closing, of each of the following conditions, unless otherwise waived:
 
4.1.          Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of such
Closing.
 
4.2.          Representations and Warranties of Company.  The representations
and warranties of the Company contained in Section 2 shall be true and correct
in all material respects as of each Closing, except that any such representation
and warranties shall be true and correct in all respects where such
representation and warranty is qualified with respect to materiality in Section
2, and the Company shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before each Closing.  An
officer of the Company has delivered a certificate to the Purchasers certifying
compliance with this Section 4.2 at each Closing, and such certificate shall
contain an update to the Disclosure Schedule covering the period of time from
the date of the last such certificate, if needed.
 
10

--------------------------------------------------------------------------------


 
4.3.          Opinion of Company Counsel.  At the Closing relating to the
initial Installment, the Purchasers shall have received from General Counsel of
the Company, Joe B. Cogdell, an opinion, dated as of the date of such Closing,
in substantially the form of Exhibit C (but without assumptions related to
issuance of the Shares).
 
4.4.          Covenants of the Company.  The Company shall have in all material
respects performed the obligations and complied with the covenants required by
this Agreement to be performed or complied with by it at or prior to the
Closing.
 
4.5.          Secretary’s Certificate.  The Secretary of the Company has
delivered to the Purchasers at the Closing a certificate certifying (i) the
Certificate of Incorporation, as amended and Bylaws of the Company and (ii)
resolutions of the Board of Directors of the Company approving the Transaction
Agreements and the transactions contemplated under the Transaction Agreements.
 
5.           Conditions to the Company’s Obligations at Closing.  The
obligations of the Company to sell Shares to the Purchasers in accordance with
Section 1.2(b) are subject to the fulfillment, on or before each Closing, of
each of the following conditions, unless otherwise waived:
 
5.1.          Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Stock pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
5.2.          Representations and Warranties of the Purchasers.  The
representations and warranties of the Purchasers contained in Section 3 shall be
true and correct in all material respects as of Closing, except that any such
representation and warranty shall be true and correct in all respects where such
representation and warranty is qualified with respect to materiality in Section
3, and the Company shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before Closing.
 
6.           Covenants of the Company.
 
6.1.          Proceedings and Documents.  The Purchasers shall receive all such
counterpart original and certified or other copies of such documents as
reasonably requested.  Such documents may include good standing certificates.
 
6.2.          Securities Laws Compliance.  The Company shall make in a timely
manner any filings required by applicable federal or state securities or Blue
Sky laws, or those of any other applicable jurisdiction.
 
11

--------------------------------------------------------------------------------


 
6.3.          Use of Proceeds.  The Company agrees that the Installments shall
be used by it for the purposes set forth below in this Section, and shall not be
used to reduce any outstanding indebtedness of the Company (other than in
accordance with the terms of the documents governing the Company’s outstanding
senior indebtedness to Square 1 Bank) or to make payments to any stockholder or
affiliate of the Company.  The conditions for funding each Installment, if any,
which must be satisfied before the Company can send a Funding Notice to the
Purchasers with respect to any Installment are set forth opposite each
Installment below.  Once the conditions for funding, if any, have been satisfied
for any particular Installment, the Company may send a Funding Notice to the
Purchasers.  If there are no conditions for funding a particular Installment,
the Company may send a Funding Notice to the Purchasers for such Installment at
any time after Closing.  The Company may send a Funding Notice for any part or
all of a particular Installment, provided that the amount requested to be funded
by the Purchasers shall have satisfied any applicable conditions for funding, if
any.  In the event that less than all of an Installment is the subject of a
Funding Notice, the Shares delivered at the related Closing shall be reduced
proportionately.
 
Use of Proceeds
 
Amount and Use of Installment
 
Conditions for Installment Funding
$5,500,000 – Plant Expansion
 
None
     
$200,000 – ERP System
 
None
     
$500,000 – Database Optimization Software
 
If CoaLogix proceeds with the database optimization software, DSIT Solutions
Ltd. (“DSIT”) will be the preferred vendor, and CoaLogix will use its best
efforts to work with DSIT to structure a contract that will be prudent and
feasible for CoaLogix and DSIT.
     
$400,000 – Micro-Bench Reactor
 
None
     
$575,000 – Technology Development
 
None
     
$2,506,000 – Additional Technology Development
 
The Company shall prepare development and commercialization plans for each
technology which the Company desires to pursue, with each such development and
commercialization plan hereinafter referred to as a “Plan”.  The Plan shall
contain performance milestones for funding this Installment.  Each Plan must be
approved by the Company’s Board of Directors (the “Board of Directors”).  The
Company will submit a Funding Notice for the applicable installment to the
Purchasers upon determination by the Board of Directors that one or more funding
milestones as set forth in the approved Plan has been satisfied.

 
12

--------------------------------------------------------------------------------


 
$1,827,000 – Legal Expense for the lawsuit filed by SCR-Tech against Evonik
Energy Services, LLC, et al. (the “Evonik Suit”) and the lawsuit filed by
Environmental Energy Systems, Inc. against the Company (the “EES Suit”).
 
Management of the Company will apprise the Board of Directors on a quarterly
basis of the status and developments with respect to the Evonik Suit and EES
Suit.  The Board of Directors shall assess on a quarterly basis at the Company’s
regularly scheduled meetings of the Board of Directors the cost-benefit
justification presented by management and the merits and probability of outcomes
supplied by lead litigation counsel in the Evonik Suit and EES Suit.  Upon the
Board of Directors determining and approving the amount of funding required for
each of the Evonik Suit and EES Suit, the Company will send a Funding Notice to
the Purchasers for the dollar amount of funding so approved by the Board of
Directors.

 
6.4.          Access and Information.  From the date hereof through the date of
payment of all the Purchase Price by the Purchasers, the Company will give the
Purchasers and their authorized representatives (including accountants, legal
counsel and environmental consultants) full access at all reasonable times, upon
reasonable notice, to all of the offices and other facilities of the Company, to
all contracts, agreements, commitments, books and records of the Company, and to
the personnel (including auditors) of the Company.
 
6.5.          Conduct of the Company's Business.
 
(a)           Except as contemplated by this Agreement, during the period from
the date of this Agreement through the date of payment of all the Purchase Price
by the Purchasers, the Company shall conduct the operations of the Company
according to its ordinary course of business and consistent with past practice,
and shall use commercially reasonable efforts to preserve intact its business
organization, keep available the services of its officers and employees, and
maintain satisfactory relationships with suppliers, contractors, distributors,
customers and others having business relationships with the Company.  During the
period from the date of this Agreement through the date of payment of all the
Purchase Price by the Purchasers, the Company agrees that it will not take any
action reasonably within its control, or omit to take any action reasonably
within its control, which would cause any of the representations and warranties
of the Company in this Agreement to become untrue.
 
13

--------------------------------------------------------------------------------


 
(b)           Without limiting the foregoing, during the period from the date of
this Agreement through the date of payment of all the Purchase Price by the
Purchasers, the Company shall not take any of the actions specified in Section
2.11 without the prior written consent of the Purchasers.
 
6.6.          Notices to Purchasers.  Prior to the date of payment of all the
Purchase Price by the Purchasers, the Company shall give prompt written notice
to the Purchasers of: (a) any breach or default by the Company of the
representations, warranties, covenants or agreements hereunder or under any
document or instrument contemplated hereby; (b) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement; (c) any notice or other communication from any governmental authority
in connection with the transactions contemplated by this Agreement; (d) any
Material Adverse Effect; and (e) any claim, action, or proceeding against the
Company which could reasonably be expected to have a Material Adverse Effect.
 
6.7.          Exclusivity.  From the date hereof through the date of Closing of
the initial Installment, the Company shall not, nor shall it authorize or permit
any officer, director or employee of or any investment banker, broker, attorney,
accountant, or other representative retained by the Company to, solicit,
initiate or encourage (including by way of furnishing information) submission of
any proposal or offer from any person which constitutes, or may reasonably be
expected to lead to, a Financing Proposal.  As used herein, a “Financing
Proposal” shall mean any proposal for a merger or other business combination
involving the Company, or any proposal or offer to acquire in any manner an
equity interest in or a material portion of the assets of the Company (other
than sales in the ordinary course of business consistent with past practice) or
to extend indebtedness to the Company.  If the Company receives a Financing
Proposal prior to the Closing, the Company shall notify the Purchasers
immediately and shall provide to the Purchasers a copy of any written
documentation of such Financing Proposal.  In addition, the Company shall not
entertain or enter into any agreement which would permit any party to obtain an
equity interest in the Company prior to the earlier of January 1, 2011 or the
date of payment of all of the Purchase Price other than the Company granting
stock options in the normal course, exercise of stock options and sale of the
Shares under this Agreement.
 
7.           Survival Period; Indemnification.
 
7.1.          Survival of Representations, Warranties and Covenants.  Unless
otherwise set forth in this Agreement, the representations and warranties of the
Company and the Purchasers contained in or made pursuant to this Agreement  (x)
shall survive the execution and delivery of this Agreement and the Closing until
the date that is one year after the date of payment of all the Purchase Price by
the Purchasers, except that the representations and warranties in Sections 2.1,
2.2, 2.3, 2.4 and 2.5 shall survive the Closing indefinitely, and (y) shall in
no way be affected by any investigation of the subject matter thereof made by or
on behalf of the Purchasers or the Company and shall bind the parties’
successors and assigns (including, without limitation, any successor to the
Company by way of acquisition, merger or otherwise), whether so expressed or
not.  This Section 7 shall survive the Closing and the covenants contained in
this Agreement shall survive the Closing for the periods contemplated by their
terms.
 
14

--------------------------------------------------------------------------------


 
7.2.          Indemnification.  The Company and each Purchaser shall, with
respect to the representations, warranties and agreements made by them herein,
indemnify, pay, defend and hold the Company or each Purchaser, as the case may
be, and each of the Company or each Purchaser’s officers, directors, partners,
employees and agents and their respective Affiliates, as the case may be, (the
“Indemnitees”) harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding (collectively, “Losses”),
whether or not such Indemnitees shall be designated a party thereto, which may
be (a) imposed on such Indemnitee, or (b) incurred by such Indemnitee, as a
result of (i) the violation or breach of any representation, warranty or
covenant of the Company or a Purchaser, as the case may be, under this Agreement
or the Stockholders’ Agreement; (ii) a Purchaser’s investment in or ownership of
the Shares; or (iii) actions or omissions by any agent, representative or
employee of the Company or a Purchaser, as the case may be.
 
7.3.          Limitations on Indemnification.  The Company or each Purchaser, as
the case may be, shall not have liability under Section 7.2 until the aggregate
amount of Losses of the Indemnitees exceeds $50,000, in which case the
Indemnitees shall be entitled to Losses as follows: in the case of the Company
as an Indemnitee, an amount up to the Purchase Price of the Shares paid by the
indemnifying party for its Shares, and in the case of a Purchaser as an
Indemnitee, an amount up to the Purchase Price of the Shares paid by such
Purchaser for its Shares.
 
8.           Miscellaneous.
 
8.1.          Transfer; Successors and Assigns.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of a majority of the Shares.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
8.2.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.
 
8.3.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15

--------------------------------------------------------------------------------


 
8.4.          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.5.          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given (the “Effective Date”):  (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, and if not so confirmed, then on the
next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth below or on the
signature page or Exhibit A, or to such e-mail address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Section 8.5.
 
If notice is given to the Company, it shall be sent to:
 
CoaLogix
11701 Mt. Holly Road
Charlotte, NC 28214
Attn: CEO


A copy shall also be sent to:


CoaLogix
11701 Mt. Holly Road
Charlotte, NC 28214
Attn: General Counsel


If notice is given to Acorn, it shall be sent to:


Acorn Energy, Inc.
4 W. Rockland Road
P.O. Box 9
Montchanin, Delaware 19710


A copy shall also be sent to:
 
Acorn Energy, Inc.
11701 Mt. Holly Road
Charlotte, NC 28214
Attn: General Counsel


If notice is given to EnerTech, it shall be sent to the address set forth on
Exhibit A. A copy shall also be sent to:
 
Dechert LLP
 
16

--------------------------------------------------------------------------------


 
Cira Centre
2929 Arch St.
Philadelphia, PA 19104-2808
Fax No. (215) 994-2222
Attention:  Ian A. Hartman, Esq.


If notice is given to a Management Stockholder, it shall be sent to the address
set forth on Exhibit A.


8.6.          No Finder’s Fees.  Except as set forth in Section 8.6 of the
Disclosure Schedule, each party represents that it neither is nor will be
obligated for any finder’s fee, commission or other compensation in connection
with this transaction.  Each Purchaser agrees to indemnify and to hold harmless
the Company from any liability for any commission or compensation in the nature
of a finder’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Purchaser
or any of its officers, employees, or representatives is responsible.  The
Company agrees to indemnify and hold harmless each Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
8.7.          Fees and Expenses.  At Closing, the Company shall pay the
reasonable fees and expenses of Dechert LLP, special counsel to EnerTech Capital
Partners III L.P., and Eilenberg Kraus & Paul LLP, counsel to Acorn, in
connection with the financing; provided, however, the amount of such legal fees
and expenses the Company shall be liable to pay will be limited to an aggregate
of $15,000.
 
8.8.          Default in Funding Commitment.
 
(a)           In the event an Original Purchaser does not pay an Installment
after receipt of a Funding Notice per the terms of Section 1.2(b) (the
“Defaulting Original Purchaser”), the Original Purchaser will be in default of
its obligation to pay such Installment (a “Default”).  Upon the occurrence of a
Default, the Company will notify both Original Purchasers in writing of the
existence of the Default (the “Default Notice”).  The Defaulting Original
Purchaser will have three (3) business days from the Effective Date of the
Default Notice to pay its Installment and cure the Default.  In the event the
Defaulting Original Purchaser does not cure the Default and pay the Installment
(the “Defaulted Installment”), then the non-defaulting Original Purchaser shall
have the right to assume part or all of the Defaulting Original Purchaser’s
funding obligation under the Defaulted Installment and take delivery of the
Shares purchased with payment for same no later than ten (10) business days
after the Effective Date of the Default Notice.  The percentage of the amount of
the Defaulted Installment paid by the non-defaulting Original Purchaser shall be
known as the “Payment Percentage”.
 
(b)           After the occurrence of a Default by an Original Purchaser, the
non-defaulting Original Purchaser shall thereafter have the right, but not the
obligation, to purchase (on an Installment by Installment basis) up to that
number of Shares that is derived by multiplying the Payment Percentage by the
total number of Shares that the Defaulting Original Purchaser could have
acquired in connection with such Installment had there not been a Default by the
non-defaulting Original Purchaser serving written notice of such election to the
Company and the Defaulting Original Purchaser no later than two (2) business
days after the Effective Date of any future Funding Notice.  In the event the
non-defaulting Original Purchaser does not have the right to or does not elect
to assume the entire funding obligation of a remaining Installment as specified
in a future Funding Notice, the Defaulting Original Purchaser will have the
right and obligation to purchase that portion of the Shares covered by such
future Funding Notice not purchased by the non-defaulting Original Purchaser.
 
17

--------------------------------------------------------------------------------


 
(c)           In the event of a Default by an Original Purchaser and the
non-defaulting Original Purchaser does not elect to assume the obligation of
paying any of the Defaulted Installment, then the Defaulting Original Purchaser
shall have the right and obligation to make payment of any remaining
Installments after receipt of applicable Funding Notices; provided, however, the
provisions of subparagraphs (a) and (b) above shall continue to apply in the
case of any additional Default by the Defaulting Original Purchaser.
 
(d)           In the event a Management Stockholder Defaults (the “Defaulting
Management Stockholder”), the Company will send the Defaulting Management
Stockholder and all non-defaulting Purchasers a Default Notice.  The Defaulting
Management Stockholder will have three (3) business days from the Effective Date
of the Default Notice to pay its Installment and cure the Default.  In the event
the Defaulting Management Stockholder does not cure the Default, then the
non-defaulting Management Stockholders shall have the right to pay part or all
of the Defaulted Installment in the proportion of the number of Shares which
they have agreed to purchase under this Agreement as adjusted to reflect any
additional Shares purchased pursuant to this Section 8.8.  In the event the
non-defaulting Management Stockholders do not pay any or all of the Defaulted
Installment, the non-defaulting Management Stockholders may agree among
themselves as to which Management Stockholders, including Management
Stockholders who are not parties to this Agreement, may pay any portion of the
Defaulted Installment not paid by the non-defaulting Management
Stockholders.  In the event the non-defaulting Management Stockholders do not
agree to pay all of the Defaulted Installment, then the Original Purchasers may
purchase any portion of the Defaulted Installment not paid by the non-defaulting
Management Stockholders in the proportion of the number of shares of Common
Stock held by each or in any other proportion to which they agree.  Any party
desiring to elect to assume the obligation of payment of any portion of a
Defaulted Installment in accordance with the terms of this subparagraph shall
serve written notice of same upon all other Purchasers.  Any right to elect to
make payment on a Defaulted Installment shall expire three (3) business days
after the date of the occurrence giving rise to elect such right to make payment
on a Defaulted Installment, and payment of same shall be made no later than ten
(10) business days after the Effective Date of the Default Notice or the
occurrence giving rise to such right to elect payment on a Defaulted
Installment.
 
(e)             After the occurrence of a Default by a Management Stockholder,
each non-defaulting Management Stockholder shall thereafter have the right, but
not the obligation, to purchase (on an Installment by Installment basis) up to
that number of Shares that is derived by multiplying the Management
Stockholder’s Payment Percentage by the total number of Shares that the
Defaulting Management Stockholder could have acquired in connection with such
Installment had there not been a Default by the non-defaulting Management
Stockholder serving written notice of such election to the Company and the
Defaulting Management Stockholder no later than two (2) business days after the
Effective Date of any future Funding Notice.  In the event the non-defaulting
Management Stockholders do not have the right to or do not elect to assume the
entire funding obligation of a remaining Installment as specified in a future
Funding Notice, the Defaulting Management Stockholder will have the right and
obligation to purchase that portion of the Shares covered by such future Funding
Notice not purchased by the non-defaulting Management Stockholders.
 
18

--------------------------------------------------------------------------------


 
(f)           In the event of a Default by a Management Stockholder and the
non-defaulting Management Stockholders do not elect to assume the obligation of
paying any of the Defaulted Installment, then the Defaulting Management
Stockholder shall have the right and obligation to make payment of any remaining
Installments after receipt of applicable Funding Notices; provided, however, the
provisions of subparagraphs (d) and (e) above shall continue to apply in the
case of any additional Default by the Defaulting Management Stockholder.
 
(g)           The remedies described above in this Section 8.8 regarding a
Default shall be the exclusive remedies available to the parties hereto with
respect to a Default.
 
8.9.          Board of Directors.  The parties agree that the Board of Directors
shall search for and elect as soon as possible an additional member to the Board
of Directors, and that such additional member shall be an independent director
in accordance with Section 9.4 (iii) of the Stockholders Agreement.  In
addition, consistent with Acorn’s right under Section 9.4 (ii) of the
Stockholders Agreement, Acorn will designate immediately Richard Giacco to serve
as an additional member of the Board of Directors.
 
8.10.       Management Option Pool.
 
(a)           The Purchasers agree that the number of shares of Common Stock
available for issuance to employees of the Company under the Company’s stock
option plan shall be increased by 115,063 shares of Common Stock.  The Company
shall grant to the senior officers of the Company (the “Senior Officers”) listed
in Exhibit D the additional stock options set forth opposite their respective
names on Exhibit D (the “New Options”).  The grant of the New Options will occur
at Closing and the exercise price shall be $7.20 per share.  The Company shall
have the appropriate legal documents prepared to properly document the granting
and the terms of the New Options in accordance with this Section 8.10.
 
(b)           The New Options will be subject to the following double trigger
vesting schedule: as to each Senior Officer, the New Options will vest over a
four-year term with 25% vesting after one year and 6.25% vesting quarterly over
the following three years; provided, however, the maximum cumulative number of
New Options that may vest at any applicable vesting date will be limited to the
number of New Options granted to the Senior Officer multiplied by a fraction,
the numerator of which is the total Purchase Price paid by the Purchasers as of
the applicable vesting date for their Shares with respect to the Installments
dedicated for Plant Expansion (up to $2,750,000), Technology Development and
Additional Technology Development and the denominator of which is $5,831,000
(which is 50% of the Plant Expansion of $5,500,000 ($2,750,000) and 100% of the
Technology Development ($575,000) and Additional Technology Development
($2,506,000)).
 
19

--------------------------------------------------------------------------------


 
(c)           In the event a change of control (as defined in the Senior
Officers’ current stock option agreements) should occur, then vesting shall
accelerate on account of such change of control with respect to that number of a
Senior Officers’ New Options determined by multiplying the number of a Senior
Officers’ New Options by the fraction described in the immediately preceding
subparagraph and utilizing the date of the occurrence of the change of control
to determine the amount of the numerator.
 
(d)           Any New Options that shall not have satisfied the double trigger
vesting schedule described above by the end of the four-year vesting period
shall expire and not be exercisable.  The New Options will be subject to the
terms of the Company’s stock option plan and the Senior Officers’ individual
stock option agreement.
 
8.11.       Stockholders’ Agreement.  The Stockholders’ Agreement shall be
amended and restated effective the date hereof as necessary to reflect the terms
of this Agreement as well as the terms set forth in this paragraph.  Section 7
of the Stockholders’ Agreement shall be amended to permit Management
Stockholders, as defined in the Stockholders’ Agreement, to tag along and sell
their shares of Common Stock purchased by them hereunder on the same terms the
selling Key Holder is selling its shares of Common Stock.  A provision shall be
added to the Stockholders’ Agreement providing the parties thereto with the
right to purchase securities offered for sale by the Company in the future on a
pro rata basis.
 
8.12.       Amendments and Waivers.  Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
Purchasers.  Any amendment or waiver effected in accordance with this
Section 8.12 shall be binding upon the Company, the Purchasers, and each
transferee of the Shares, each future holder of all such securities and the
Company.  In the event a nonmaterial provision of this Agreement is required to
be amended by the Purchasers after the Closing, the Company will not
unreasonably withhold its consent to such amendment.
 
8.13.       Severability.  The invalidity of unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
8.14.       Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
20

--------------------------------------------------------------------------------


 
8.15.       Entire Agreement.  This Agreement (including the Exhibits hereto, if
any), the other Transaction Agreements, the Stockholders’ Agreement and the
Management Rights Letter entered into by and among the parties hereto as of
February 29, 2008 constitute the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties are expressly canceled.  In the event of any conflict between the
terms of this Agreement and the Common Stock Purchase Agreement dated February
29, 2008 and the Common Stock Purchase Agreement dated May 13, 2008, the terms
and conditions of this Agreement shall control.
 
8.16.       Publicity.  The Company may disclose the existence of the financing,
as well as the investment in the Company by the Purchasers, solely to the
Company’s investors, investment bankers, lenders, accountants, legal counsel,
bona fide prospective investors and employees, in each case only where such
persons or entities were under appropriate nondisclosure obligations.  In
addition, the Company may disclose to third parties that the Purchasers are
investors in the Company without the requirement for nondisclosure
agreements.  The Company is permitted to issue a press release within 60 days of
the Closing disclosing that the Purchasers have invested in the Company;
provided that the release does not disclose the amount or other specific terms
of the investment and the final form of the press release is approved in advance
in writing by the Purchasers.  The Company may not use the name of EnerTech, or
any of its Affiliates in any trade publication, in any marketing materials or
otherwise to the general public without the prior written consent of EnerTech,
which consent may be withheld in the sole discretion of EnerTech.
Notwithstanding the foregoing, nothing in this Section 8.16 shall prevent Acorn
from complying with its obligations under the Exchange Act or under the rules or
regulations of any stock exchange or other market on which the Acorn’s
securities are listed for trading or the Company from taking any action required
to assist Acorn in such matters.
 
8.17.       Right to Conduct Activities.  The Company acknowledges and agrees
that (i) the Original Purchasers and each of their respective partners,
affiliates and affiliates of its partners engage in a wide variety of activities
and have investments in many other companies, some of which may be competitive
with the business of the Company; (ii) subject to any fiduciary obligations of
the Original Purchasers’ designees to the Company’s Board of Directors, except
as waived by the Company pursuant to this Section, it is critical that the
Original Purchasers be permitted to continue to develop their current and future
business and investment activities without any restriction arising from an
investment by the Original Purchasers in the Company, the rights of the Original
Purchasers to designate directors of the Company or any other relationship,
contractual or otherwise, between the Original Purchasers, on the one hand, and
the Company or any of its affiliates, on the other hand; and (iii) from time to
time, in connection with the foregoing activities of the Purchasers
(collectively, the “Activities”), the Original Purchasers may have information
that may be useful to the Company or its other stockholders (which information
may or may not be known by the member of the Company’s Board of Directors
designated by the Original Purchasers), and neither the Original Purchasers nor
any director so designated shall have any duty to disclose any information known
to such person or entity to the Company or any of its other stockholders. In
addition, the Original Purchasers shall not be liable for any claim arising out
of, or based upon, (i) the investment by the Original Purchasers in any entity
competitive to the Company, (ii) actions taken by any partner, officer or other
representative of the Original Purchasers to assist any such competitive
company, whether or not such action was taken as a board member of such
competitive company, or otherwise, and whether or not such action has a
detrimental effect on the Company, unless such claim arises directly from the
Original Purchasers’ misuse of confidential information in material breach of
Section 3.4 of the Stockholders’ Agreement.
 
21

--------------------------------------------------------------------------------


 
8.18.       Termination.  Except with respect to provisions that expressly
survive the termination of this Agreement, this Agreement may be terminated at
any time:  (a) by the Purchasers prior to a Closing if a court of competent
jurisdiction or governmental or regulatory body shall have issued an order,
decree or ruling, or taken any other action, restraining, enjoining or otherwise
prohibiting the Closing of the transactions contemplated hereby and such order,
decree, ruling or other action shall have become final and non-appealable; or
(b) with respect to the initial Closing, by either the Purchasers or the Company
if the initial Closing shall not have occurred by 8:00 p.m., New York City Time,
on July 1, 2009 and the terminating parties are not in material breach of this
Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
22

--------------------------------------------------------------------------------


 
The parties have executed this Common Stock Purchase Agreement as of the date
first written above.
 

 
COALOGIX INC.
       
By:
/s/ William J. McMahon
 
Name:
William J. McMahon
 
Title:
CEO
       
ACORN ENERGY, INC.
       
By:
/s/ John A. Moore
 
Name:
John A. Moore
 
Title:
CEO
       
ENERTECH CAPITAL PARTNERS III L.P.
       
By:
ECP III Management L.P.,
   
Its general partner
       
By:
ECP III Management LLC,
   
Its general partner
       
By:
/s/ Scott Ungerer
 
Name:
Scott Ungerer
 
Title:
CEO
       
MANAGEMENT STOCKHOLDERS
       
/s/ William J. McMahon
 
WILLIAM J. MCMAHON
       
/s/ Michael F. Mattes
 
MICHAEL F. MATTES

 

--------------------------------------------------------------------------------


 
/s/ Eric B. Dana
 
ERIC B. DANA
       
/s/ Joe B.  Cogdell, Jr.
 
JOE B. COGDELL, JR.

 

--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit A -
 
Schedule of Purchasers
     
Exhibit B -
 
Disclosure Schedule
     
Exhibit C -
 
Form of Legal Opinion of Company Counsel
     
Exhibit D-
 
New Options

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SCHEDULE OF PURCHASERS


Purchaser
 
Shares of Common Stock
   
Purchase Price
 
Acorn Energy, Inc.
4 W. Rockland Road
P.O. Box 9
Montchanin, DE 19710
    781,111     $ 5,623,999.20                    
EnerTech Capital Partners III L.P.
435 Devon Park Drive
700 Building
Wayne, PA  19087
    781,111     $ 5,623,999.20                    
William J. McMahon
3937 Cindy Lane
Denver, NC 28037
    6,944     $ 49,996.80                    
Michael F. Mattes
142 Lake Pointe Drive
Fort Mill, SC 29708
    8,333     $ 59,997.60                    
Eric B. Dana
219 Hobbs Street
Davidson, NC 28036
    10,417     $ 75,002.40                    
Joe B. Cogdell, Jr.
3100 Valencia Terrace
Charlotte, NC 28211
    10,417     $ 75,002.40  

 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
DISCLOSURE SCHEDULE
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF LEGAL OPINION
OF
COMPANY COUNSEL
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
NEW OPTIONS
 
Senior Officer
 
No. of New Options
 
William J. McMahon
 
40,513
 
Michael F. Mattes
 
20,256
 
Frank Wenz
 
5,069
 
Michael Cooper
 
5,069
 
Eric B. Dana
 
5,069
 
Joe B. Cogdell, Jr.
 
5,069
 

 

--------------------------------------------------------------------------------


 